904 N.E.2d 660 (2009)
In the Matter of David A. COLLINS, Respondent.
No. 53S00-0903-DI-117.
Supreme Court of Indiana.
April 9, 2009.
PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: On October 5, 2008, while serving as a deputy prosecuting attorney in Monroe County, Respondent was *661 arrested for operating a vehicle while intoxicated, a class A misdemeanor. He pled guilty to the charge, reported the incident to the Commission, completed alcohol assessment and education programs, and resigned his position with the prosecutor's office.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(d), which prohibits engaging in conduct prejudicial to the administration of justice.
Discipline: The parties agree the appropriate sanction is a public reprimand. The Court, having considered the submissions of the parties, now APPROVES and ORDERS the agreed discipline. For Respondent's professional misconduct, the Court imposes a public reprimand.
The costs of this proceeding are assessed against Respondent.
All Justices concur.